Opinion by
Keefe, J.
In accordance with stipulation of counsel and the cited cases, the following allowances were made by the court to compensate for the foreign substances on .the outside of certain cheese: (1) 2½ percent for cheese similar to that the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706) and Abstracts 42146 and 48269; (2) 1 percent for that similar to Reggiano cheese the subject of said C. D. 706; and (3) an allowance was also made for the weight of the paper or foil, or both, in which certain cheese was wrapped, following Kraft Phenix Cheese Corp. v. United States (T. D. 47955). Protests sustained to this extent.